          Case 2:20-cv-01014-APG-EJY Document 27 Filed 12/17/20 Page 1 of 1




 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 TROY HENRICKSON,                                      Case No.: 2:20-cv-01014-APG-EJY

 4         Plaintiff                                 Order Setting Deadline for Defendants to
                                                          Respond to Pending Motions
 5 v.

 6 STATE OF NEVADA, et al.,

 7         Defendants

 8        I ORDER that the defendants have 20 days from acceptance of service to respond to

 9 plaintiff Trent Henrickson’s motion for preliminary injunction (ECF No. 4) and motion for leave

10 to file an emergency motion (ECF No. 21).

11        DATED this 17th day of December, 2020.

12

13
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
